Exhibit 10.2

 
AGREEMENT OF SUBORDINATION & ASSIGNMENT


This AGREEMENT OF SUBORDINATION & ASSIGNMENT made and dated as of June 27, 2008,
by
 
JL DISTRIBUTORS, INC., a corporation of the State of Delaware with its principal
corporate place of business at 10 East 40th Street, New York, New York 10016
(hereinafter referred to as "CREDITOR")


and


FIVE STAR GROUP, INC., a corporation of the State of Delaware with its principal
corporate place of business at 903 Murray Road, East Hanover, Morris County, New
Jersey 07936 with its mailing address at 903 Murray Road, P.O. Box 1960, East
Hanover, Morris County, New Jersey 07936 (hereinafter referred to as “BORROWER”)


and


FIVE STAR PRODUCTS, INC., a corporation of the State of Delaware with its
principal corporate place of business at 10 East 40th Street, Suite 3110, New
York, New York 10016 (hereinafter referred to as "GUARANTOR")


in favor of


BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States, with offices at 335 Madison Avenue, 6th
Floor, New York, New York 10017 (hereinafter referred to as "LENDER")


WITNESSES THAT:


(1)           WHEREAS, BORROWER and LENDER are parties to a certain Loan and
Security Agreement dated even date herewith (such certain Loan and Security
Agreement and all extensions, modifications (including without limitation
modifications increasing or decreasing the amount of the Revolving Loan
described below), refinancings, renewals, substitutions, replacements and/or
redatings thereof being called the "Loan Agreement" in this Agreement); and
 

--------------------------------------------------------------------------------


 
(2)           WHEREAS, pursuant to the Loan Agreement, BORROWER has obtained the
benefits of a $35,000,000 revolving loan facility (called the "Revolving Loan"
in this Agreement and more fully defined in Article I of the Loan Agreement)
from LENDER; and
 
(3)           WHEREAS, GUARANTORhas guaranteed the obligations owed by BORROWER
to LENDER under the Loan Agreement;
 
(4)           WHEREAS, it is a condition of the obligation of LENDER to execute
the Loan Agreement and to extend to BORROWER the benefits of the Revolving Loan
that this Agreement shall have been executed and shall be in full force and
effect; and
 
(5)           WHEREAS, CREDITOR desires that LENDER enter into the Loan
Agreement and extend the Revolving Loan to BORROWER as aforesaid and, as a
result, executes this Agreement as an inducement to LENDER to do so; and
 
(6)           WHEREAS, in this Agreement BORROWER and GUARANTOR are hereinafter
jointly called “DEBTOR”;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration and in order to induce LENDER from time to time to extend and/or
to continue to extend credit, advances or loans to BORROWER under the Loan
Agreement, CREDITOR, BORROWER and GUARANTOR all hereby agree as follows:
 
(1)           (a)           (i)           Subject to the provisions of
subparagraph (b) and subparagraph (c) below, no “Claims” which CREDITOR now has
or may hereafter have or acquire against DEBTOR or any of its property or any of
its rights in any property can be paid unless and until BORROWER has paid and
satisfied in full all “Liabilities” which are owed by BORROWER to LENDER.
 
2

--------------------------------------------------------------------------------


 
(ii)           For purposes of this Agreement, the term “Claims” means the
following:
 
(A)           all claims and demands (and all interest accrued or that may
hereafter accrue thereon) which CREDITOR now has or may hereafter have or
acquire against BORROWER or any of its property or any of its rights in any
property which, in each and all of the foregoing cases, arise out of BORROWER's
obligations to CREDITOR under that certain Asset Purchase Agreement dated August
31, 1998 between JL DISTRIBUTORS, INC. (as seller and then known as FIVE STAR
GROUP, INC.) and BORROWER (as buyer and then known as "FIVE STAR ACQUISITION
CORP.") relating to BORROWER’s purchase of the assets of said JL DISTRIBUTORS,
INC. (then known as FIVE STAR GROUP, INC.) and
 
(B) all claims and demands (and all interest accrued or that may hereafter
accrue thereon) which CREDITOR now has or may hereafter have or acquire against
GUARANTOR or any of its property or any of its rights in any property which, in
each and all of the foregoing cases, arise out of GUARANTOR's obligations to
CREDITOR under GUARANTOR’s certain $2,800,000 note, dated June 10, 2005  (the
“Subordinated Seller Note”), a copy of which is attached hereto as Exhibit "A".
 
(iii)           For purposes of this Agreement, the term "Liabilities" shall
have the same meaning in this Agreement that it has in the Loan Agreement.
 
(b)            Notwithstanding the provisions of subparagraph (a) above, DEBTOR
may pay and GUARANTOR may receive payments of interest on the Subordinated
Seller Note so long as no Event of Default has occurred and is continuing under
the Loan Agreement.
 
3

--------------------------------------------------------------------------------


 
(c)            Notwithstanding the provisions of subparagraph (a) above,
GUARANTOR may pay and CREDITOR may receive limited repayments of principal (each
a “principal paydown”) on the Subordinated Seller Note if the following
conditions have been satisfied:
 
 
(i)
No Event of Default has occurred and is continuing under the Loan Agreement.



 
(ii)
The amount of any permitted “principal paydown” will be calculated and paid once
each year, after LENDER’s receipt and review of GUARANTOR’s audited fiscal
year-end financial statements consolidated with BORROWER and prepared and
submitted as required by the Loan Agreement.



 
(iii)
The “principal paydown” for BORROWER’s 2008 fiscal year can be made no sooner
than April 1, 2009 and cannot exceed the lesser of (A) $1,250,000 or (B) the sum
of $1,000,000 plus 50% of BORROWER’s Net Income after taxes (as determined in
accordance with the Loan Agreement based on generally accepted accounting
principles, consistently applied over the period to which they relate) for
BORROWER’s 2008 fiscal year  .The “principal paydown” for BORROWER’s 2009 fiscal
year and for each fiscal year thereafter can be made no sooner than April 1 of
the immediately following fiscal year [e.g., the “principal paydown” based on
BORROWER’s 2009 fiscal year Net Income after taxes cannot be made until April 1,
2010] and cannot exceed the lesser of (A) $1,250,000 or (B) the sum of
$1,000,000 plus 50% of BORROWER’s Net Income after taxes (as determined in
accordance with the Loan Agreement based on generally accepted accounting
principles, consistently applied over the period to which they relate) for the
fiscal year immediately preceding the date of distribution [e.g., the “principal
paydown” made by BORROWER in 2010 must be based on BORROWER’s 2009 Net Income
after taxes].

 
 
(iv)
The full amount of the “principal paydown” made in any fiscal year, if treated
as a scheduled payment in the year BORROWER’s Net Income after taxes was earned,
will not cause the Fixed Charge Coverage (as determined in accordance with the
Loan Agreement) to be less than 1.13 to 1.0 for the year in which such income
was earned.

 
4

--------------------------------------------------------------------------------


 
 
(v)
Immediately prior to the “principal paydown”, the Fixed Charge Coverage (as
determined in accordance with the Loan Agreement) for the year in which
BORROWER’s Net Income after taxes was earned must be greater than 1.25 to 1.0.

 
 
(vi)
If only the component of the “principal paydown” consisting of 50% of BORROWER’s
Net Income after taxes for the year in which such income was earned is treated
as a scheduled payment, the Fixed Charge Coverage (as determined in accordance
with the Loan Agreement) for the year in which such income was earned must be at
least 1.25 to 1.0.



 
(vii)
After giving effect to the “principal paydown”, the “loan value” of “Eligible
Inventory” and “Eligible Receivables” must exceed the outstanding principal
balance of the Revolving Loan by at least $1,500,000 (the terms “loan value”,
“Eligible Inventory” and “Eligible Receivables” to have the same meaning herein
that they have in the Loan Agreement).



 
(viii)
The amount of the “principal paydown”, when deducted from BORROWER’s “Tangible
Net Worth” (as determined in accordance with the Loan Agreement) will not cause
such Tangible Net Worth to be less than $6,000,000.



 
(ix)
The ratio of BORROWER’s “Total Debt to its Tangible Net Worth” (as determined in
accordance with the Loan Agreement) will not, when the “principal paydown” is
taken into account, cause such ratio of Total Debt to Tangible Net Worth to be
more than 6.0 to 1.0.



 
(x)
The average “loan value” of “Eligible Inventory” and “Eligible Receivables”
during the three full calendar months preceding the date of the “principal
paydown” must exceed by at least $2,500,000 BORROWER’s average daily usage under
the Revolving Loan during the same three month period (the terms “loan value”,
“Eligible Inventory” and “Eligible Receivables” to have the same meaning herein
that they have in the Loan Agreement).



 
(xi)
Each allowed annual “principal paydown” is for one year only and is non
cumulative so that any “principal paydown” which is not made in any year will
not accrue to and cannot be used in future years.

 
5

--------------------------------------------------------------------------------


 
 
(xii)
The “principal paydown”, if treated for accounting purposes as made in the
fiscal year from which the payment has been earned, cannot be made if the amount
and effect of the payment would have given rise to a covenant default, if such
“principal paydown” had in fact been made in such fiscal year.



(d)            Notwithstanding the provisions of paragraph (a) above, CREDITOR
or ADDITIONAL CREDITOR (as hereinafter defined) may exercise its right to
convert the Subordinated Seller Note into common stock of GUARANTOR in
accordance with the terms of the Subordinated Seller Note.  Upon the conversion
of the Subordinated Seller Note into common stock of GUARANTOR resulting in the
full and complete extinguishment of the debt represented by the Subordinated
Seller Note, all further rights and obligations under this Agreement as it
relates to GUARANTOR and the Subordinated Seller Note (and the common stock of
GUARANTOR issued in conversion thereof) shall be terminated and extinguished.
 
(2)           In all events, no collateral or other security may be given by
DEBTOR to CREDITOR to secure payment of any sum due on any of the Claims, and no
such collateral or other security shall be received, accepted or retained by
CREDITOR unless and until BORROWER has paid and satisfied in full all the
Liabilities.
 
(3)           CREDITOR waives any and all notice of the acceptance of this
Agreement and of the creation, extension, modification (including without
limitation any modification increasing or decreasing the amount of the
Liabilities), refinancing, renewal, substitution, replacement, redating and/or
accrual of any of the Liabilities or of the reliance of LENDER upon this
Agreement.
 
(4)           CREDITOR hereby consents that, without notice to or further assent
by CREDITOR, and without impairing the subordination contained in this Agreement
(a) the obligation of DEBTOR or of any other party for or upon any of the
Liabilities may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised or released by LENDER, as it may deem
advisable and whether with or without consideration, (b) any collateral and/or
liens securing any of the Liabilities may, from time to time, in whole or in
part, be exchanged, sold, impaired, released, surrendered or otherwise disposed
of by LENDER, as it may deem advisable and whether with or without
consideration, and (c) any deposit balance or balances to the credit of DEBTOR
may, from time to time, in whole or in part, be paid out, surrendered, released
or otherwise disposed of by LENDER, as it in its discretion may deem advisable
and whether with or without consideration.
 
6

--------------------------------------------------------------------------------


 
(5)           CREDITOR hereby transfers and assigns to LENDER, as collateral
security for any and all of the Liabilities, all Claims of CREDITOR against
DEBTOR, and hereby authorizes AGENT, in its own name or in the name of CREDITOR,
to collect and enforce said Claims by suit, proof of debt in any proceeding
under the Bankruptcy Act, or amendments thereto, or any decedent's estate,
insolvency or liquidation proceeding, or otherwise.
 
(6)           Should any payment (except as set forth in Paragraph 1(b) and
Paragraph 1(c) above) or security or anything of any value whatsoever be
received by CREDITOR for or on account of said Claims (except as set forth in
Paragraph 1(d) above), prior to the payment and satisfaction in full of the
Liabilities, CREDITOR agrees that it will forthwith deliver the same to LENDER
in precisely the form received, except for CREDITOR's endorsement or assignment
where necessary, for application on account of the Liabilities, and that until
so delivered, CREDITOR shall hold the same in trust as the property of LENDER.
 
(7)           CREDITOR further agrees that, should any signature, endorsement,
assignment or other form of transfer be required to effect the transfer of any
such payment, security or other thing of value to LENDER, or in any other
respect to carry out the terms of this Agreement, to make and deliver all
signatures, endorsements, transfers, assignments and other instruments required
by LENDER to effectuate the purposes of this Agreement as herein expressed or
reasonably implied; and in the event of the failure of CREDITOR to do so within
15 days of written request by LENDER, LENDER is hereby irrevocably constituted
and appointed the agent and attorney in fact of CREDITOR to do so, with full
power of substitution in the premises.
 
7

--------------------------------------------------------------------------------


 
(8)           CREDITOR and GUARANTOR represent to LENDER that GUARANTOR now owes
CREDITOR the principal sum of $2,800,000 and that GUARANTOR's obligation to
repay such sum is evidenced by the Subordinated Seller Note, a copy of which is
attached hereto as Exhibit "A".  Such sum is owed without counterclaim, defense
or offset and may be prepaid only as so allowed by Paragraph 1(b) and Paragraph
1(c) above or transferred to an ADDITIONAL CREDITOR or converted into common
stock of GUARANTOR only as so allowed by Paragraph 17 below and Paragraph 1 (d)
above, respectively.
 
(9)           CREDITOR and GUARANTOR further agree that, prior to the conversion
permitted by Paragraph 1 (d) above, at no time hereafter will any part of said
indebtedness be represented by any other negotiable instruments or writings,
except the Subordinated Seller Note or such other negotiable instruments or
writings, if any, as LENDER shall request to be executed and delivered to it for
the purpose of evidencing said indebtedness or any part thereof, and in that
case said negotiable instruments or other writings shall either be payable to
LENDER or delivered to LENDER, or, if payable to CREDITOR, shall be endorsed
and/or assigned by CREDITOR and delivered to LENDER.
 
(10)           CREDITOR and DEBTOR agree that the rights granted to LENDER
hereunder shall continue in full force and effect notwithstanding the fact that
BORROWER's account may, from time to time, be temporarily in a credit position
and shall continue until the Loan Agreement is terminated and all the
Liabilities are paid in full.
 
8

--------------------------------------------------------------------------------


 
(11)           DEBTOR hereby agrees that (a) it will render to LENDER upon
demand, from time to time, a statement of the account of CREDITOR with DEBTOR;
(b) LENDER shall have access, from time to time, to its books and records in
order that LENDER may make full and free examination of the state of the
accounts of CREDITOR with DEBTOR (with the right to make copies thereof); and
(c) it will duly comply with and perform each and every term of this Agreement
on its part required to be performed.
 
(12)           DEBTOR agrees that a breach by either DEBTOR or CREDITOR in the
performance of any of the terms of this Agreement shall be an Event of Default
as that term is defined in the Loan Agreement.
 
(13)           The term "DEBTOR" as used throughout this Agreement shall include
the corporation named herein as DEBTOR, and shall also include, but not be
limited to, (a) any successor individual or individuals, association,
partnership or corporation to which all or substantially all of the business or
assets of DEBTOR shall have been transferred and (b) any other corporation into
or with which DEBTOR shall have been merged, consolidated, reorganized, or
absorbed.
 
(14)           No waiver of any right or remedy, and no modification of this
Agreement shall be effective unless in writing signed by the party to be
charged, and then only to the extent therein set forth.
 
(15)           The rights and remedies of LENDER under this Agreement, shall be
cumulative, and may be exercised independently or concurrently with any other
rights and remedies LENDER may have, and such rights and remedies may be
exercised from time to time in whole or in part as LENDER in its sole
discretion, may determine.
 
9

--------------------------------------------------------------------------------


 
(16)           No delay on the part of LENDER in exercising any right, power or
privilege hereunder or elsewhere conferred shall operate as a waiver thereof.
 
(17)           This Agreement is binding upon the undersigned, and their
respective heirs, executors, administrators, successors or assigns, shall inure
to the benefit of LENDER and its successors and assigns, and shall be governed
by, and construed in accordance with the laws of the State of New Jersey.
Notwithstanding any other provisions of this Agreement, CREDITOR may transfer
the Subordinated Seller Note to a wholly-owned subsidiary of National Patent
Development Corporation (the “ADDITIONAL CREDITOR”); provided that the
ADDITIONAL CREDITOR agrees to become a “CREDITOR” under this Agreement pursuant
to a written instrument satisfactory to LENDER.
 
(18)           CREDITOR AND DEBTOR MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ENTER
INTO THE LOAN AGREEMENT AND MAKE THE REVOLVING LOAN.
 
(19)           This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or in PDF shall be as effective as
delivery of a manually executed counterpart of this Agreement.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused these presents to be
properly executed as of the date first above written.
 
 
WITNESS: 
FIVE STAR GROUP, INC. 
(BORROWER)
       
/s/ IRA SOBOTKO    
  By: 
/s/ JOHN BELKNAP 
Ira Sobotko, Secretary  
    John Belknap, Vice President        
WITNESS:
 
FIVE STAR PRODUCTS, INC.
(GUARANTOR)
 
      /s/ IRA SOBOTKO       By:  /s/ JOHN BELKNAP
Ira Sobotko, Secretary    
   
John Belknap, President
 
      WITNESS:   JL DISTRIBUTORS, INC. 
(CREDITOR)         /s/ IRA SOBOTKO        By:   /s/ JOHN BELKNAP  Ira Sobotko,
Secretary           John Belknap, President 



 
                                                         
 
 
 
11

--------------------------------------------------------------------------------


 
EXHIBIT "A"


True copy of Subordinated Seller Note
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------






 


 